Citation Nr: 1500986	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-18 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for bilateral hearing loss from August 23, 2011 through December 25, 2013, rated currently as 10 percent disabling.

2.  Entitlement to an increased disability rating for bilateral hearing loss from December 26, 2013, rated currently as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1946 through December 1947 and from August 1948 through May 1949.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  That decision effectuated the Board's October 2009 grant of service connection for a hearing loss disability and assigned initial staged disability ratings of:  0 percent, effective June 17, 2005; 10 percent, effective from March 20, 2007 to May 20, 2007; and rated as being noncompensable (zero percent), effective from May 20, 2007.  The Veteran perfected a timely appeal in which he contested the assigned effective date for service connection and the assigned initial disability ratings.

In March 2010, the RO granted an earlier effective date of August 23, 1999 for the award of service connection for bilateral hearing loss.  An initial noncompensable disability rating was assigned for the staged period from August 23, 1999 through March 20, 2007.  The staged disability ratings assigned previously in the October 2009 rating decision were undisturbed by the March 2010 decision.

In October 2010, the Veteran withdrew his request for a personal hearing at the RO.  See 38 C.F.R. § 20.704(e).

In October 2011, the RO granted an increased 10 percent disability rating for bilateral hearing loss, effective August 23, 2011.  As that grant did not represent a total grant of benefits sought on appeal, the claim for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In August 2013, the Board denied the Veteran's claim for higher initial disability ratings for bilateral hearing loss for all staged period before August 23, 2011.  The issue of the Veteran's entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss, for the period from August 23, 2011, was remanded for additional development.  As the Veteran did not appeal the Board's denial of increased disability ratings for all periods before August 23, 2011, that portion of the claim no longer remained before the Board on appeal.  The issue of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss from August 23, 2011 was returned to the Board for further appellate consideration.

In April 2014, the Board again remanded the issue on appeal for further development, to include:  efforts to obtain records from VA audiological treatment since September 2013; efforts to obtain and associate with the claims file reports of all VA examinations performed since August 23, 2011, to include a December 27, 2013 QTC examination report and any other examinations alluded to by the Veteran in his April 2013 correspondence; and readjudication of the issue on appeal by the agency of original jurisdiction.  Subsequent efforts to perform the directed development were undertaken by the Appeals Management Center (AMC) in Washington, D.C.  In the course of such development, the AMC issued a November 2014 rating decision in which it granted a higher 20 percent disability rating, effective from December 26, 2013.

Despite the partial grant provided by the November 2014 rating decision, the Board again presumes that the Veteran is seeking the maximum available benefit for his hearing loss disability.  Hence, it maintains jurisdiction over the issues concerning the disability ratings assigned for the Veteran's hearing loss for all periods since August 23, 2011.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB, 6 Vet. App. at 38.  The issues on appeal have been characterized as styled on the title page in order to reflect the ratings assigned for all staged periods over the appeal period at issue.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has reviewed the Veteran's electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  For all periods prior to December 26, 2013, the Veteran had, at worst, Level V hearing loss in his right ear and Level IV hearing loss in his left ear.

2.  Since December 26, 2013, the Veteran has had Level V hearing loss in his right ear and Level VI hearing loss in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for bilateral hearing loss for the period from August 23, 2011 through December 25, 2013, rated as 10 percent disability rating, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.85, 4.86 (2014).

2.  The criteria for an increased disability rating for bilateral hearing loss for the period from December 26, 2013, rated as 20 percent disability rating, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.85, 4.86 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, a pre-rating letter mailed to the Veteran in September 2005 provided notice of the information and evidence needed to substantiate his claim for service connection for hearing loss.  This notice was deficient in that it did not provide notice as to the process by which disability ratings and effective dates are assigned; however, service connection for hearing loss was subsequently granted in the Philadelphia RO's October 2009 rating decision.  Where service connection for the Veteran's hearing loss was granted, the Veteran would not appear to have been prejudiced by VA's failure to provide him with proper notice.  Moreover, the Board observes that, where this appeal concerns the initial disability ratings assigned for the Veteran's hearing loss, to the extent that the October 2009 notice provided the Veteran with any notice at all, such notice would also apply to the "downstream" issue of entitlement to higher initial disability ratings for the Veteran's hearing loss disability.  In that regard, the United States Court of Appeals for Veterans' Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.

Subject to the above, the Board notes further that a subsequent March 2011 letter provided the Veteran with more specific and legally adequate information as to the evidence and information needed to substantiate his claim for a higher disability rating, and also, pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  After issuance of this letter, and reasonable opportunity for the Veteran to respond, the Veteran's claim was readjudicated in a supplemental statement of the case (SSOC) issued to the Veteran in June 2011 (parenthetically, the Board also notes subsequent readjudicating in October 2011 SSOC and rating decision, and still other SSOCs issued in January 2013, April 2013, February 2014, and November 2014, May 2011, March 2013, July 2013, and March 2014).  Accordingly, although VA's initial September 2005 letter was deficient, any prejudice that may have resulted from VA's notice error has been cured.  Moreover, there is no indication in the record that the Veteran has been prejudiced by the late timing of VA's Dingess/Hartman notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His VA treatment records, identified and relevant private treatment records, claims submissions, and multiple lay statements have been associated with the record.  Pertinent to the appeal period under consideration here, VA examinations to assess the severity of the Veteran's hearing loss were performed in August 2011, February 2013, and December 2013.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.




II.  Higher Initial Disability Ratings for Bilateral Hearing Loss

Relevant to the appeal period since August 23, 2011, the Veteran has alleged generally in his claims submissions that his hearing loss has worsened.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the rating being appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is in favor of the claim.  If it is not, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.

In cases where the disability rating for hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

In rating disabilities due to hearing impairment, VA must first determine the Roman numerical designation for hearing impairment in each ear based upon a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85.  In general, the Roman numerical designation is determined through application of 38 C.F.R. § 4.85(h), Table VI.

Under Table VI, the horizontal rows represent eight separate ranges of pure tone threshold averages, as demonstrated through audiometric testing for the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The average pure tone threshold is calculated by determining the sum of the pure tone thresholds demonstrated at the four aforementioned frequencies and dividing that sum by four.  The vertical columns under Table VI represent nine separate ranges of speech discrimination percentage, as determined through Maryland CNC testing.  The Roman numerical designation of impaired efficiency is determined for each ear by intersecting the horizontal row appropriate for the calculated pure tone threshold average and the vertical column appropriate for the demonstrated percentage of speech discrimination.  For example, if audiometric testing shows an average pure tone threshold of 60 in the right ear and Maryland CNC testing shows the percentage of discrimination of 70 in the right ear, the numeric designation level is "V" for the right ear.  In the example, the same procedure would be followed to determine the Roman numerical designation for the left ear.  38 C.F.R. § 4.85(b).

Alternatively, in instances where audiometric testing reveals an exceptional pattern of hearing impairment, Roman numerical designations may be determined under 38 C.F.R. § 4.85(h), Table VIa.  Pursuant to 38 C.F.R. § 4.86, an exceptional pattern of hearing impairment exists where audiometric testing reveals either:  (1) pure tone thresholds of 55 decibels or more at each of the frequencies at 1000, 2000, 3000, and 4000 Hertz; or, (2) a pure tone threshold at 30 decibels or less at 1000 Hertz and 70 decibels or greater at 2000 Hertz.  In such exceptional cases, Table VIa provides for a Roman numerical designation that simply corresponds to the calculated pure tone threshold average for each ear.

After the Roman numerical designation has been determined for each ear, VA then determines the appropriate disability rating through application of 38 C.F.R. § 4.85(h), Table VII.  Table VII is applied by intersecting the appropriate horizontal row (which represents the Roman numerical designation for the poorer ear) with the appropriate vertical column (which represents the Roman numerical designation for the better ear).  For example, if the poorer ear has a Roman numerical designation of "VII" while the better ear has a numeric designation level of "V," the assigned disability rating is 30 percent.  38 C.F.R. § 4.85(e).

In addition to the Veteran's general assertions of worsening hearing loss, the pertinent evidence includes an August 2011 VA examination, during which the Veteran stated that he had difficulty understanding conversational speech and that he was required to ask people to repeat themselves.  Audiometric testing performed at that time revealed the following pure tones:



HERTZ



1000
2000
3000
4000
RIGHT
45
55
70
80
LEFT
40
40
55
70

Based upon the foregoing audiometric data, the pure tone threshold averages were 63 decibels for the right ear and 51 decibels for the left ear.  Speech recognition testing performed via the Maryland CNC word list test indicated speech discrimination abilities of 72 percent in the right ear and 80 percent in the left ear.  Having ascertained the foregoing information, the Board now turns to the process described above for determining the severity of the demonstrated hearing loss.  Under Table VI, the foregoing date correlates to Level V hearing loss in the right ear and Level IV hearing loss in the left ear.  Having determined the Roman numerical designation for hearing loss in each ear, the appropriate disability rating is determined by application of Roman numerical designations to 38 C.F.R. § 4.85(h), Table VII.  In this case, application of Table VII equates to a 10 percent disability rating.

The evidence also includes a November 2011 private audiological examination from Academy Otolaryngology Associates.  The Board points out that, although speech discrimination tests apparently revealed speech recognition abilities of 44 percent in the right ear and 52 percent in the left ear, such testing was not performed via the Maryland CNC word list test.  Nonetheless, the Board notes that audiometric testing performed during the private evaluation revealed pure tones that are indicative of an exceptional pattern of hearing loss (i.e., pure tone thresholds of 55 decibels or more at each of the applicable frequencies):



HERTZ



1000
2000
3000
4000
RIGHT
80
85
90
95
LEFT
70
65
70
80

In view of the exceptional pattern of hearing loss shown during the November 2011 private evaluation, the Board may determine the Roman numerical designations for the Veteran's hearing loss shown during the private evaluation by application of Table VIA.  Here, the audiometric date corresponds to pure tone averages of 88 decibels in the right ear and 71 decibels in the left ear.  Application of these averages to Table VIA correlates to Level VIII hearing loss in the right ear and Level VI hearing loss for the left ear.  Under Table VII, these Roman numerical designations equate to a 40 percent disability rating.

A July 2012 private treatment record from L.C.P. notes that the Veteran was also evaluated privately by her in November 2011.  Although the record expresses the diagnosis of severe to profound sensorineural hearing loss in both ears, specific pure tone results are not provided.  Also, L.C.P. notes speech recognition abilities of 44 percent in the right ear and 64 percent in the left ear.  Again, however, she acknowledges that speech discrimination tests were performed via CID Auditory testing instead of Maryland CNC word list test.  Given that precise audiometric findings are not reported, and, speech discrimination testing was not performed via Maryland CNC word list test, the Board does not assign probative weight to the findings expressed in the July 2012 record.

During a VA examination in February 2013, the Veteran reported that he was having difficulty understanding normal conversation and with following television programs.  He stated also that he perceived others as talking too quickly.  Audiometric testing performed via air conduction study revealed the following pure tones:



HERTZ



1000
2000
3000
4000
RIGHT
55
60
75
85
LEFT
40
50
65
70

Audiometric testing performed by bone conduction revealed the following pure tones:



HERTZ



1000
2000
3000
4000
RIGHT
50
55
70
105
LEFT
35
45
60
65

Speech discrimination testing revealed speech recognition abilities of 94 percent in the right ear and 96 percent in the left ear.  Overall, the examiner noted, air conduction testing was considered a better study for purposes of determining the extent of hearing loss, but no explanation was given as to why.  Based on the foregoing audiometric date, the average pure tones shown during air conduction testing during the February 2013 examination are 69 decibels in the right ear and 56 decibels in the left ear.  The averages shown during bone conduction tests are 70 decibels in the right ear and 51 decibels in the left ear.  Under both the bone conduction findings and the air conduction findings, the foregoing date correlates to Level II hearing loss in the right ear and Level I hearing loss in the left ear under Table VI.  Applying these Roman numerical designations to Table VII, the hearing loss shown during the February 2013 examination corresponds to a noncompensable disability rating.

During a December 2013 VA examination, the Veteran reported ongoing difficulty hearing people in conversation and that he was required to ask others to repeat themselves.  He stated that he had difficulty hearing in noisy situations and in group situations, as well as difficulty hearing from distance.  Audiological testing revealed the following pure tones:



HERTZ



1000
2000
3000
4000
LEFT
60
60
65
80
RIGHT
65
70
75
85

The foregoing audiometric results again indicate the presence of an exceptional pattern of hearing impairment.  Thus, the Board will ascertain the extent of the Veteran's hearing loss shown during the December 2013 examination by application of Table VIA.  Based on the audiometric data, the Veteran demonstrated average pure tones of 66 decibels in the right ear and 74 decibels in the left ear.  Under Table VIA, these averages correspond to Level V hearing loss in the right ear and Level VI hearing loss in the left ear.  Under Table VII, these Roman numerical designations equate to a 20 percent disability rating.

Overall, the evidence reflects broad fluctuations in the Veteran's hearing loss, particularly with regard to the November 2011 private audiological evaluation, which indicated elevated pure tones at all frequencies in relation to all other testing performed in the period since August 2011.  This discrepancy is considered and addressed by the December 2013 VA examiner, who suggests that testing consistency in the November 2011 private results are diminished in relation to those shown during the December 2013 examination.  Notably, the Board finds that the examiner's opinion is consistent with, and therefore supported by, the other evidence in the record.  In that regard, the Board notes that the audiometric findings noted in the August 2011 examination (which immediately preceded the November 2011 private findings) and in the February 2013 examination (which immediately followed the November 2011 private evaluation) are essentially consistent with each other, but differ markedly from the November 2011 test findings, particularly at lower and middle frequencies.  Additionally, subsequent testing performed during the December 2013 examination shows some progression of the Veteran's hearing loss, but still, differs markedly from the elevated pure tone findings expressed in the November 2011 private record.  In view of the same, the audiological findings expressed in the November 2011 private record appear to be anomalous and not an accurate reflection of the Veteran's hearing loss.  For this reason, the Board is inclined to assign only limited probative weight to the November 2011 private findings, and in comparison, assigns far greater probative weight to the audiological findings expressed in the other treatment records.

Overall, the evidence prior to the December 2013 VA examination shows that the Veteran had, at worst, Level V hearing loss in the right ear and Level IV hearing loss in the left ear.  On that basis, the Board concludes that the Veteran is entitled to a disability rating of 10 percent, and no more, for all periods prior to the December 2013 VA examination.

The December 2013 VA examination indicates that the Veteran's hearing loss has progressed to such an extent where he has an exceptional pattern of hearing loss that may be characterized for VA purposes as being Level V in severity in the right ear and Level VI in severity in the left ear.  In view of the same, the Board finds that the Veteran is entitled to a 20 percent disability rating, and no more, for all periods since the December 2013 VA examination.

The Board is cognizant of the Veteran's reported functional difficulties in understanding conversational speech.  Although the Board is mindful of, and sympathetic to, the difficulties that the Veteran experiences as a result of his bilateral hearing loss, the Board notes that "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In the absence of contrary audiometric evidence, the "mechanical application" of the diagnostic criteria to the evidence at hand clearly establishes that the Veteran is not entitled to a compensable initial disability rating for bilateral hearing loss.

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455. 

The VA examinations note consistently the Veteran's complaints of ongoing problems understanding conversational speech and being required frequently to ask others to repeat themselves.  Under the circumstances, the Board finds that the VA examination reports are in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims established a three-step inquiry for determining whether an extra-schedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss disability with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

Given the above, the Board concludes that the difficulties caused by the Veteran's hearing loss are contemplated fully in the defined regulations and rating criteria.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  To conclude, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board has also considered whether "staged" disability ratings for the Veteran are hearing loss is warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability rating.  As such, there is no basis for staged disability ratings in this case beyond those already assigned.

Based upon the foregoing, the evidence does not support the assignment of a disability rating in excess of 10 percent for bilateral hearing loss for the period from August 23, 2011 through December 25, 2013; or, the assignment of a disability rating in excess of 20 percent for bilateral hearing loss for the period from December 26, 2013.  This appeal is denied.  38 C.F.R. §§ 4.3, 4.7.



ORDER

An increased disability rating for bilateral hearing loss from August 23, 2011 through December 25, 2013, rated currently as 10 percent disabling, is denied.

An increased disability rating for bilateral hearing loss from December 26, 2013, rated currently as 20 percent disabling, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


